Case: 11-20749     Document: 00512003397         Page: 1     Date Filed: 09/28/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 11-20749
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BUBBA L. WILLIAMS,

                                                  Plaintiff-Appellant

v.

Lieutenant J. MARTIN; Major D. CROWLEY; Captain E. MCWHORTERS;
Warden B. LEWIS; PSC J. WANG; G. THOMPSON; LVN S. MARTIN;
STEPHEN MARTIN; B. CARDOZA; G. PREECE; J. HEIL; Lieutenant B.
CASTLEBERRY; T. RUSSELL; Warden C. T. O’REILLY; N. ISSAC; Warden G.
OLIVER; Lieutenant G. SPURLOCK,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-4124


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Bubba L. Williams, Texas prisoner # 471333, appeals the partial summary
judgment dismissal of his 42 U.S.C. § 1983 claims against Stephen Martin and
J. Wang and the denial of his motions to amend his complaint, motions related
to discovery, motion for a temporary restraining order (TRO), and motion for a
preliminary injunction. “This Court must examine the basis of its jurisdiction,


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20749   Document: 00512003397      Page: 2   Date Filed: 09/28/2012

                                  No. 11-20749

on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
1987). Williams’s claims against the remaining defendants are pending in the
district court; we therefore lack jurisdiction over Williams’s appeal of the
dismissal of Martin and Wang and the denial of his motions to amend his
complaint and his discovery motions. See 28 U.S.C. §§ 1291, 1292(a),(b); FED. R.
CIV. P. 54(b). In addition, the district court’s denial of Williams’s motion for a
TRO is not appealable. See In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990).
Finally, we affirm the denial of Williams’s motion for a preliminary injunction
because he has not made the required showing. See Texas Midstream Gas
Servs., LLC v. City of Grand Prairie, 608 F.3d 200, 206 (5th Cir. 2010).
      APPEAL DISMISSED IN PART; JUDGMENT AFFIRMED IN PART;
MOTION FOR THE APPOINTMENT OF COUNSEL DENIED.




                                        2